Case 2:19-cv-00538-JCC Document 100-15 Filed 04/01/21 Page 1 of 2




         Exhibit 15
       Case 2:19-cv-00538-JCC Document 100-15 Filed 04/01/21 Page 2 of 2




                              TRUSTEE CORPS
                                     experience. Irmt. Integrity.
                          1700 Seventh Avenue Suite 2100, Seattle WA 98101
                               Office: 206.357.8526 Fax: 206.357.8529

September 14, 2015



NOTICE: YOU SHOULD BE AWARE THAT THE UNDERSIGNED IS ATTEMPTING TO COLLECT A
DEBT AND THAT ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.




                                 POSTPONEMENT NOTIFICATION


Re:   Our TS No:         WA08002195-14-1
      Property:          819 21 ST AVENUE. SEATTLE, WA 98122
      Trustor:           KAREN D. SMITH, AS HER SEPARATE ESTATE
      Legal Description:

LOT 16 AND 17 IN BLOCK 2 OF WALLA WALLA ADDITION TO THE CITY OF SEATTLE, AS PER PLAT
RECORDED IN VOLUME 5 OF PLATS, PAGE 81, RECORDS OF KING COUNTY AUDITOR; SITUATE
IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF WASHINGTON.

Please be advised that due to Beneficiary Requested., the above referenced Trustee's Sale has been
postponed to October 30, 2015, 10:00 AM, at 4th Ave entrance King County Administration Building,
located one block east of the Courthouse, 500 4th Ave, Seattle, WA.


                                     cial Inc. dba Trustee Corps




To the enent your dqginal obligation was discharged, or is subject to an automatic stay of bankruptcy under
Title 11 of the United States Code!, this notice is for compliance and/or informational purposes only and does
not constitute an attempt to collect a debt or to impose personal liability for such obligation. However, a
secured party retains rights under its security instrument, including the right to foreclose its lien.
